PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/314,586
Filing Date: 31 Dec 2018
Appellant(s): Drevon et al.



__________________
John P. Cornely 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2nd July 2021 appealing from the office action mailed 17th November 2020.

I.	Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Office action dated 21 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

II.	Response to Argument
Summary:
The whole point of the appellant’s argument in this appeal brief is as follow:
The appellant’s claim is an apparatus comprising: at least one processor; and
at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
- receive an indication indicating whether packet switched data off is activated for a user equipment, 
- receive an indication indicating a list of exempted internet protocol multimedia subsystem services which are allowed in the case packet switched data off is activated for said user equipment, and 
- select an appropriate terminating access domain over which to deliver a call to said user equipment, taking into account said list of exempted services, in the case packet switched data off is activated for said user equipment.
(Appellant, page 4-11, appeal brief).
	Examiner acknowledges and respectfully disagrees. As a matter of fact, there is no detail/specific steps/functionalities of how an apparatus is performing to select an appropriate terminating access domain over which to deliver a call to the user equipment as is required by claim 33. The broadest reasonable interpretation of claim 33 was extensively drawn to wide variety of interpretation and it can be interpreted into different scenarios. The Appellant does not specifically disclose detail functionalities or requirements to select an appropriate terminating access domain over which to deliver a call to the user equipment in claim 33.

Detail:
The detail arguments for Kim and Buckley are as follow:
	Claims 33-37 and 43-47, under 35 U.S.C. §103, as allegedly being unpatentable over U.S. Patent Application Publication No. 2018/0359662 by Kim, et al. ("Kim") in view of U.S. Patent Application Publication No. 2020/0146086 by Buckley, et al. ("Buckley").
Argument: Appellant argued that, Appellant respectfully submitted that the independent claims are patentable over Kim in view of Buckley, along with all claims depending therefrom (see pages 4-11 of Appeal Brief).
The Examiner respectfully disagrees with the Appellant’s argument above because:
I. Detail Clarification for Claims 33 and 43:
The following is the detail clarification of the reference Kim et al. (US 2018/0359662 A1) and Buckley et al. (US 2020/0146086 A1).
Kim explicitly disclose as:
-  the network node/apparatus is preferentially selecting each of DataOff Exemptservices among these domain such as CS domain, IMS domain and PS domain (e.g., forwarding or blocking) over which to deliver a call (e.g., information indicating a domain) to the UE terminal, so that the UE is operating according to the information (see Kim, Fig.7 &13-14 [0282]).
Please see the following clarification block diagram:

    PNG
    media_image2.png
    501
    736
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    754
    608
    media_image3.png
    Greyscale


Additionally, the application own drawing’s Fig.1 “Attach Request (Data-Off)” correspond to Fig.7&13 of Kim which also discloses “Attach Request (Data-Off_Info)”.
Kim also discloses that the network node 200 is receiving the DataOff function activation of the user equipment indicating whether PS packet switch is activated for the user equipment (see Kim, Fig.1&5 [0008], Fig.12-13 [0242]-[0243] and Fig.1&17 [0342]). Kim further discloses that the network node 200 is receiving an indication of DataOff function indicating a list of exempted internet protocol multimedia subsystem (IMS) services which .

Buckley explicitly disclose as:
- Terminating Access Domain Selection (TADS) is selecting one or more PS access networks (i.e., an appropriate terminating access domain) to be used to deliver a terminating session to the UE in accordance with "IMS voice over PS session supported indication" availability of the UE indication at the NAS level since the IMS AS is a Service Centralization and Continuity Application Server (SCC AS) for the “IMS Voice over PS session supported indication” (see Buckley, Fig.12 [0140]-[0142], Fig.13 [0146] and Fig.12-14&16 [0016]). 

    PNG
    media_image4.png
    490
    701
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    458
    695
    media_image5.png
    Greyscale

Additionally, the application own drawing’s Fig.1 “Attach Request” correspond to Fig.7A&12 of Buckley which also discloses “Attach Request”.

Therefore, Kim and Buckley discloses "select an appropriate terminating access domain over which to deliver a call to said user equipment, taking into account said list of exempted services, in the case packet switched data off is activated for said user equipment" respectively and also discloses the same foregoing reasons of recited in claim 43.


Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VANNEILIAN LALCHINTHANG/Examiner, Art Unit 2414                                                                                                                                                                                                        
Conferees:
/SITHU KO/Primary Examiner, Art Unit 2414   
                                                                                                                                                                                                     
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414   
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.